Memorandum Opinion
MONTH'. R. DEER, Justice.
Now on this 18th day of February, 2005, this matter comes before the Justices of the Supreme Court of the Sac and Fox Nation of Oklahoma.
*816Appellant commenced her action in Tribal Court by filing a pro-se complaint (CIV-03-09) challenging the Sac and Fox Primary election results of July 26, 2003.
A court hearing was held before the Honorable Phil Lujan on January 16, 2004 concerning her pleading. At that hearing the Appellant was represented by Attorney B. Gordon Allen, Esq. The Sac and Fox Election Board was represented by Attorney D. Michael McBride III, Esq. At the hearing all parties were given the opportunity to present evidence as well as cross-examine all witnesses. At the conclusion of the evidence, both parties gave closing statements. Thereafter, the Tribal Court issued his opinion via his order filed on January 20, 2004. The Tribal Judge denied Appellant’s petition in all regards.
As an Appellate forum, this court is generally bound to accept the findings of fact by the Tribal Court as. set forth in the record unless they are clearly erroneous. The parties are also bound on appeal by the evidence presented to the Tribal Court.
Under the facts presented to the court below, the Tribal Court record supports, by substantial competent evidence, that the Sac and Fox Election Board acted within their scope of authority as to the primary election held on July 21, 2003.
The Appellant’s request is in all respects denied and the petition is dismissed.
The motion for attorney fees and costs by the Appellee is likewise denied.
Concurring: LARRY K. LENORA, Chief Justice, JAMES MERZ, Justice, TIMOTHY POSEY, Justice.